Citation Nr: 0502474	
Decision Date: 02/02/05    Archive Date: 02/15/05

DOCKET NO.  98-10 583A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in No. 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent 
for post-traumatic stress disorder (PTSD) for the period from 
December 12, 1997, to March 18, 2000.

2.  Entitlement to a total disability evaluation based on 
individual unemployability (TDIU), for the period prior to 
March 18, 2000.


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran served on active duty from October 1968 to July 
1972.  

This case comes to the Board of Veterans' Appeals 
(hereinafter Board) on appeal from rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas.  A hearing officer's decision in 
November 1998 granted service connection for post-traumatic 
stress disorder (PTSD), and assigned a 50 percent disability 
rating effective December 12, 1997, a 100 percent temporary 
total rating effective May 5, 1998, and reinstatement of a 50 
percent rating effective July 1, 1998.  The veteran perfected 
a timely appeal of that decision.  The veteran appealed for a 
higher initial rating.  See Fenderson v. West, 12 Vet. App. 
119, 125-26 (1999).  

By a rating action of January 1999, the RO denied the 
veteran's claim of entitlement to a total disability 
evaluation based on individual unemployability (TDIU).  The 
veteran perfected a timely appeal of that decision.  The 
veteran appeared and offered testimony at a hearing before a 
hearing officer at the RO in April 1999.  A transcript of 
that hearing is of record.  A rating action of December 2000 
increased the evaluation for the veteran's PTSD from 50 
percent to 100 percent, effective March 18, 2000; that rating 
action also denied a TDIU for the period prior to March 18, 
2000. 

The case was received at the Board in August 2002.  In 
September 2002 and again in February 2003, the Board 
determined that further development was required and 
undertook additional development pursuant to 38 C.F.R. 
§ 19.9(a)(2).  However, on May 1, 2003, the United States 
Court of Appeals for the Federal Circuit in Disabled American 
Veterans v. Secretary of Veterans Affairs (DAV), 327 F.3d 
1339 (Fed. Cir.) held that 38 C.F.R. § 19(a)(2) (2003) is 
inconsistent with 38 U.S.C. § 7104(a) because it denies 
appellants a "review on appeal" when the Board considers 
additional evidence without having to remand the case to the 
agency of original jurisdiction for initial consideration.  
Accordingly, in November 2003, the Board remanded the case to 
the RO for further development.  By a rating action of July 
2004, the RO determined that the veteran had a total service-
connected disability, permanent in nature.

In a statement dated in October 2004, the veteran withdrew 
all issues on appeal except for the claims for an earlier 
effective date for 100 percent for PTSD and/or a total rating 
based on individual unemployability prior to March 18, 2000.  
Therefore, the two issues listed on the first page of this 
decision are the only issues currently before the Board for 
appellate consideration.  

Additional medical consultation and treatment records were 
received in November 2004 after the case had been certified 
to the Board by the agency of original jurisdiction (AOJ).  
The records contained private and VA progress notes, dated 
from January 2001 through April 2004, as well as a few lay 
statements.  After reviewing this evidence, the Board finds 
that the additional submissions are cumulative or duplicate 
in nature.  The correspondence merely refers to and/or 
attaches medical evidence already considered by the RO or 
reiterates contentions previously made by the appellant and 
requests an earlier effective date for assignment of a 100 
percent rating for PTSD and/or a TDIU.  The desire of the 
veteran for an increased rating has been expressed in 
previous submissions.  Consequently, the Board finds that it 
is not necessary to refer this evidence to the RO for review 
before rendering a decision.  38 C.F.R. § 20.1304(b).  
Moreover, in light of the Board's favorable decision, the 
Board finds that the veteran is not prejudiced by the Board's 
initial consideration of the evidence.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  

Based on the aforementioned procedural history, as well as 
the Court's holding in Fenderson, supra, the issues now 
properly before the Board are as set forth on the cover page 
of this decision.  As noted in more detail below, however, in 
light of the Board's decision to award an initial 100 percent 
schedular rating for PTSD from December 12, 1997, the issue 
of entitlement to an earlier effective date for the TDIU 
award is now moot.  See VA O.G.C. Prec. Op. No. 6-99, 64 Fed. 
Reg. 52,375 (1999).  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained and the 
duties to inform and assist have been met.  

2.  Since the effective date of the award of service 
connection, the veteran's PTSD has been manifested by 
intrusive thoughts, recurring nightmares of his Vietnam 
experiences, sleep disturbance, flashbacks, anxiety, 
outbursts of anger, and difficulties in adapting to stressful 
circumstances that results in total interference in 
employment and serious impairment of social functioning.  

3.  The veteran's claim for a total rating based on 
unemployability prior to March 18, 2000, is moot.  


CONCLUSIONS OF LAW

1.  Resolving doubt in the veteran's favor, the criteria for 
a 100 percent rating for PTSD are met as of December 12, 
1997.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.130, Diagnostic 
Code 9411 (2004).  

2.  The claim for a TDIU rating prior to March 18, 2000, is 
dismissed as moot.  38 U.S.C.A. § 7105 (West 2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual background.  The veteran's initial claim for service 
connection for PTSD (VA Form 21-526) was received on December 
12, 1997.  Submitted in support of his claim was a referral 
information questionnaire completed by Craig P. Rookey, 
Ph.D., in December 1997, indicating that he had been 
following the veteran for the last three weeks.  Dr. Rookey 
noted that the veteran carried a diagnosis of alcohol 
dependence and PTSD; he reported a global assessment of 
functioning (GAF) score of 21.  Dr. Rookey further noted that 
the veteran was homeless and unemployed.  

VA treatment reports, dated from December 1997 through May 
1998, reflect ongoing treatment for PTSD.  A consultation 
report, dated in December 1997, indicated that the veteran 
was seen to evaluate for possible PTSD.  It was noted that 
the veteran was in a construction battalion in Vietnam, where 
he served two tours; while in Vietnam, he saw a friend get 
killed by mortar fire.  He also backed a truck over an anti-
personnel mine, and he shot at least one person.  Following 
evaluation and testing, the psychologist stated that the test 
results were most likely indicative of PTSD; the diagnosis 
was supported by the personality pattern, substance abuse 
pattern, and dysthymia, along with the self-report of 
stressors, difficulty with relationships, and nomadic 
lifestyle.  In March 1998, it was noted that the veteran 
related problems with intrusive thoughts, intimacy problems, 
and problems trusting people.  The veteran also reported some 
vigilance behaviors, avoidance of crowds, increased startle, 
occasional nightmares, and frequent night sweats.  The 
veteran also related thoughts of suicide, but no prior 
attempts or current plan.  Following a mental status 
examination, the veteran was diagnosed with PTSD, alcohol 
dependence in partial remission; and a GAF score of 45 was 
assigned.  

The veteran was admitted to a VA domiciliary in May 1998; it 
was noted that there were no changes in his PTSD symptoms 
except his sleep was slightly improved.  It was noted that 
the veteran completed a six week PTSD rehabilitation program; 
that program focused on behavioral issues, including impaired 
family relationships, impulsive and inappropriate expression 
of feelings, reexperiencing, avoidance, and hyperarousal 
symptoms, sleep disturbance, and substance use.  The 
examining physician noted that although the veteran 
participated actively in the program, his condition of PTSD 
was considered chronic and severe in nature, and he would 
require long term follow up care throughout his life span.  
The discharge diagnosis was PTSD; and the veteran was 
assigned a GAF score of 40.  

In a September 1998 statement the veteran indicated that he 
experienced survivor's guilt and frequent nightmares 
involving things he did while in Vietnam.  The veteran 
reported emptying a six shot cylinder from his 45 long colt 
through his parent's home in an attempt to kill them.  After 
serving a prison sentence, he began to have problems with 
intrusive thoughts; things were on a downward spiral.  He 
also developed increased health problems.  

At a personal hearing in September 1998, the veteran reported 
serving two tours of duty in Vietnam as a heavy equipment 
operator.  The veteran indicated that he still experiences 
nightmares involving an incident that occurred in Vietnam.  
The veteran reported witnessing the death of a friend and 
indicated that his unit was frequently subjected to hostile 
fire.  The veteran noted that he began having nightmares and 
intrusive thoughts again in 1994; he specifically began 
seeing ambushes and muzzles flashes.  He reported having 
anxiety attacks, and not being to trust other people.  

The veteran was afforded a VA compensation examination in 
October 1998.  The veteran reported problems with recurrent 
nightmares, intrusive thoughts, being easily started by loud 
noises, and fear of crowds.  It was noted that the veteran 
lived alone.  He had been married three times; he was 
divorced twice and widowed once.  He indicated that he had 
not worked since November 1996, which he attributed to 
treatment he was getting for PTSD and alcohol dependence.  He 
reported a long history of jobs, but most of them did not 
last a long time; the longest he ever worked was a year and a 
half.  He spent most of his time attending therapy sessions.  

On mental status examination, he was described as casually 
groomed.  He was red faced during much of the examination.  
He was fully cooperative and gave no reason to doubt any of 
the information he provided.  During the examination, his 
hands were clenched at times, and there were points where he 
seemed to be on the verge of becoming quite tearful.  Speech 
was within normal limits with regard to rate and rhythm.  The 
predominant moods were ones of anxiety and depression, and 
affect was appropriate to content.  The veteran's thought 
processes were logical and tight, and no loosening of 
associations was noted, nor was there any confusion.  No 
gross impairment to memory was observed.  The veteran was 
oriented in all spheres.  Hallucinations were not complained 
of and no delusional material was noted during the 
examination.  The veteran's insight was adequate, as was his 
judgment.  The veteran reported suicidal and homicidal 
ideation, but denied any intent.  The diagnosis was PTSD, and 
the veteran was assigned a GAF score of 49.  The examiner 
stated that it was his opinion that the veteran was competent 
for VA purposes and was not in need of psychiatric 
hospitalization at the time of the examination.  

Received in December 1998 was VA Form 21-4192, request for 
employment information, indicating that the veteran worked as 
an equipment operator from April 18, 1994 to February 24, 
1995, when he stopped working because he had found a better 
job.  It was noted that he had lost 10 days from work during 
the above-mentioned period.  A lay statement, dated in 
December 1998, also indicated that the veteran reported 
leaving his job because he had found a better job; that 
individual reported that the veteran quit without notice for 
a better job.  In yet another lay statement, dated in January 
1999, it was noted that the veteran was occasionally 
depressed, and he got into trouble with the law.  That 
individual reported that the veteran last worked in November 
1996; he stopped working as a result of an off job injury.  
It was reported that a truck knocked the mobile home the 
veteran lived in off its supports, and he claimed it injured 
his back; as a result, he was unable to perform the tasks he 
undertook.  

Received in February 1999 were VA progress notes, dated from 
June 1998 through January 1999, showing treatment primarily 
for a back disorder.  

Also received in February 1999 were two lay statements 
attesting to changes in the veteran's behavior as a result of 
his PTSD.  In one statement, the veteran's ex-wife indicated 
that they were married from December 1987 to October 1995; 
and, shortly after they got married, she started noticing 
that something was seriously wrong with the veteran.  She 
indicated that the veteran had no concept of time, cried out 
in his sleep and woke up in cold sweat, manifested sudden and 
unprovoked outbursts of anger, constantly threatened the 
children with bodily harm, isolated himself, and he had a 
problem with substance abuse.  She further noted that the 
veteran had problems holding down a job.  She also reported 
that he was subject to constant bouts of depression and 
hopelessness.  

Of record is a medical statement from a clinical psychologist 
at the PTSD treatment section, at the No. Little Rock, VAMC, 
dated in March 1999, who indicated that the veteran's 
symptoms had been present for many years and, from all 
indications, tied into his experienced in Vietnam.  The 
psychologist stated that it was difficult to foresee the 
veteran working in any environment that contains a lot of 
pressure or stress; he noted that the veteran functioned best 
when structure was present, and he had easy access to support 
and treatment.  The examiner stated that the veteran's quiet 
demeanor and intelligence should not cover the fact that he 
continues to battle some rather significant PTSD symptoms, 
particularly in the areas of reexperiencing and arousal.  

At his personal hearing in April 1999, the veteran indicated 
that he stopped working in November 1996 because of the 
severity of his emotional symptoms; he stated that he was 
afraid that he would hurt himself or someone else.  It was 
noted that the veteran was involved with the CWT 
(comprehensive work therapy) program at a VA hospital as part 
of his therapy.  The veteran indicated that, at the time of 
the hearing, he had missed three days because of increased 
nightmares involving his experiences in Vietnam.  The veteran 
reported having nightmares approximately 20 times per month.  
He also reported intrusive thoughts, bouts of depression, and 
panic attacks.  The veteran indicated that he was currently 
taking several medications for his PTSD, which has reduced 
his level of aggression and anxiety; however he still has 
problems trusting people.  The veteran stated that he 
preferred being alone.  The veteran indicated that the only 
person he was close to was his youngest daughter.  

Received in May 1999 were VA progress notes, dated from June 
1998 through May 1999, which show that the veteran continued 
to participate in different therapy programs in an attempt to 
control his PTSD symptoms.  Subsequently received in July 
1999 were VA progress notes, dated from May 1999 to July 
1999, which show that the veteran continued to be seen at the 
psychology clinic for evaluation of his PTSD symptoms, as 
well as his substance abuse.  During a clinical visit in July 
1999, it was noted that his primary complaint was concern 
about his memory.  He reported increased problem with short-
term memory and concentration problems.  During an individual 
therapy session in July 1999, the veteran reported feeling 
more anxious and depressed, with intermittent crying spells.  
He also reported increased intrusive thoughts and nightmares 
over the past few weeks.  

The veteran was afforded a VA examination in September 1999, 
at which time he reported having more nightmares, intrusive 
thoughts, and problems with his family.  The veteran reported 
asking his youngest daughter to stay with him in May 1999; 
however, by August 1999, he had to send her home because he 
was increasingly anxious and was afraid that he might hurt 
her.  He reported having nightmares three times per week, 
which involved his experiences in Vietnam.  He stated that he 
awakened from his dreams, "scarred and pissed off."  He 
stated that he hates crowds and is comfortable only when he 
is in his house.  The veteran indicated that he lived alone; 
he had been married threes, but he was divorced from the 
first and third wife, and the second one died of an overdose.  
He currently attended the CWT program, doing wheelchair 
service.  He preferred to spend most of his time at home.  

On mental status examination, the veteran was described as a 
casually groomed individual, who made little eye contact 
during the examination.  He was fully cooperative, and gave 
no reason to doubt the information he provided.  He seemed to 
be on the verge of tears at times.  He became increasingly 
uncomfortable when asked to discuss his military experiences.  
Speech was within normal limits, with regard to rate and 
rhythm.  The predominant moods were ones of anxiety and 
depression, and affect was appropriate to content.  The 
veteran's thought processes were logical and tight, and no 
loosening of associations was noted, nor was there any 
confusion.  No gross impairment to memory was observed.  The 
veteran was oriented in all spheres.  Hallucinations were not 
complained of and no delusional material was noted during the 
examination.  The veteran's insight was adequate, as was his 
judgment.  The veteran reported suicidal and homicidal 
ideation, but denied any intent.  The diagnosis was PTSD, and 
the veteran was assigned a GAF score of 42.  The examiner 
stated that it was his opinion that the veteran was competent 
for VA purposes and was not in need of psychiatric 
hospitalization at the time of the examination.  

VA progress notes, dated from June 1999 through December 
1999, show that the veteran received clinical attention and 
treatment for several disabilities, including attending 
therapy sessions to deal with his PTSD symptoms.  

A VA hospital report reflects that the veteran was admitted 
to a hospital in March 2000.  He reported that he had started 
drinking and using marijuana two days prior to admission in 
an attempt to diminish worsening depressive and PTSD 
symptoms, which included flashbacks and nightmares.  On 
mental status examination, he had fair eye contact.  Speech 
was slow, with latency of response.  No dysarthria.  Mood was 
dysphoric.  Affect was constricted.  No current suicidal 
ideation was reported, although he did report it upon 
admission.  He reported positive visual hallucinations, but 
no auditory hallucinations and no evidence of delusions.  No 
loosening of associations.  Treatment effort during his 
hospital stay was focused on resolving his suicidal ideation, 
substance detoxification, medical stabilization, and referral 
to a substance treatment program.  His discharge diagnoses 
were PTSD, and alcohol and cannabis abuse; GAF on admission 
was 26, and at discharge it was 36.  

Received in May 2000 were several VA hospital summaries, 
dated from June 1998 through March 2000, showing several 
hospital admissions for treatment of PTSD symptoms and 
substance abuse, as well as follow up progress notes.  

Also received in May 2000 were copies of employment time 
sheets from the CWT program at the VAMC, covering the period 
from February 1998 through February 2000.  These records show 
that the veteran missed 88 days of work due to PTSD and 
irritable bowel syndrome.  

Received in October 2000 were three lay statements from 
individuals who worked with the veteran in the CWT program.  
In one statement, dated in September 2000, the co-worker 
stated that he knew the veteran for approximately three 
years; he indicated that the veteran seemed easily frustrated 
by the inability of others to do their jobs.  He also noted 
that the veteran sometimes seemed distant and confused.  In a 
statement from a supervisor of the program, dated in October 
2000, he also reported being acquainted with the veteran for 
the past three years.  The supervisor reported that the 
veteran was enrolled in the program for two years, and was 
under his supervision during that time.  He also indicated 
that the veteran was absent from work approximately 100 days 
while assigned to the CWT program due to his PTSD symptoms.  
He further stated that the veteran was employed as a full-
time employee on March 12, 2000, but after about one month, 
he was reduced to intermittent status and remained in that 
status because of his absences due to his PTSD and irritable 
bowel syndrome.  The supervisor described the veteran as 
anxious and easily startled by loud and unexpected noises.  
He noted that the veteran avoided crowds, and often went 
outside the building to be alone; he also noted that the 
veteran was suspicious of authority figures.  

Received in November 2004 were additional VA progress notes, 
dated from January 2001 through April 2004, reflecting 
ongoing clinical evaluation and treatment for several 
disabilities, including symptoms of PTSD.  Also received were 
lay statements from individuals attesting to the severity of 
the veteran's disability.  

Analysis:  Entitlement to a rating in excess of 50 percent 
for PTSD during the period from December 12, 1997 through 
March 18, 2000.  Disability evaluations are determined by the 
application of a schedule of ratings, which is based on 
average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2004).  Any reasonable doubt regarding the degree of 
disability is resolved in favor of the veteran.  38 C.F.R. 
§ 4.3 (2004).  

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.  

VA compensation for service-connected injury is limited to 
those claims which show present disability, and where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary importance.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  

More recently, however, the Court determined that the above 
rule is inapplicable to the assignment of an initial rating 
for a disability following an initial award of service 
connection for that disability.  At the time of an initial 
award, separate ratings can be assigned for separate periods 
of time based on the facts found, a practice known as 
"staged" ratings.  Fenderson, 12 Vet. App. at 125-26.  

In addition, in Mittleider v. West, 11 Vet. App. 181 (1998), 
the Court held that VA regulations require that, unless the 
symptoms and/or degree of impairment due to a veteran's 
service-connected psychiatric disability, here PTSD, can be 
distinguished from any other diagnosed psychiatric disorders, 
e.g., major depression and alcohol dependence, VA must 
consider all psychiatric symptoms in the adjudication of the 
claim.  In this regard, in Allen v. Principi, 237 F.3d 1368 
(Fed. Cir. 2001), the United States Court of Appeals for the 
Federal Circuit (Federal Circuit), interpreting 38 U.S.C.A. 
§ 1110 in light of its legislative history, held that VA 
compensation benefits are available for alcohol or drug-
related disability that arises secondarily from a service-
connected disorder, here PTSD.  Id. at 1370.  The Federal 
Circuit further declared that such secondary disability 
itself might be indicative of the severity of a veteran's 
service-connected disability.  Id.  

The veteran's PTSD has been rated as 50 percent disabling 
under the provisions of 38 C.F.R. § 4.130, Diagnostic Code 
9411.  Under that code, a 50 percent rating is assigned when 
there is occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  38 
C.F.R. § 4.130, Diagnostic Code 9411.  

A 70 percent evaluation is warranted for occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relationships, judgment, thinking or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with periods 
of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a work-like setting); and 
inability to establish and maintain effective relationships.  

A 100 percent evaluation is warranted for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions; grossly inappropriate behavior; persistent danger 
of hurting self or others; intermittent ability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; and 
memory loss for names of closes relatives, own occupation, or 
own name.  Id.  

The psychiatric symptoms listed in the above rating criteria 
are not exclusive, but are examples of typical symptoms for 
the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. 
App. 436 (2002).  

The Global Assessment of Functioning is a scale reflecting 
the psychological, social, and occupational functioning on a 
hypothetical continuum of mental-health illness.  See Richard 
v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and 
Statistical Manual of Mental Disorders (4th ed.1994).  A GAF 
score of 41 to 50 is defined as denoting serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifter) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  A score of 51 to 60 is defined as moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  A GAF score of 61 to 70 
is defined as some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, with 
some meaningful interpersonal relationships.  A score of 71 
to 80 indicates that, if symptoms are present at all, they 
are transient and expectable reactions to psychosocial 
stressors with no more than slight impairment in social and 
occupational functioning.  See Carpenter v. Brown, 8 Vet. 
App. 240, 242-244 (1995).  

Since this an initial rating case, on the granting of service 
connection, different percentage ratings for PTSD may be 
assigned for different periods of time, since the effective 
date of service connection, based on the facts found ("staged 
ratings").  Fenderson v. West, 12 Vet. App. 119 (1999).  
Obviously there have been minor day-to-day fluctuations in 
impairment from PTSD, but the focus is on determining if and 
when there was a significant change in the overall level of 
the disability.  

After careful review of the record in light of the above-
cited criteria, and affording the veteran the benefit of the 
doubt (see 38 C.F.R. § 3.102; 38 U.S.C.A. § 5107(b)), the 
Board concludes that the evidence supports an initial 100 
percent schedular rating for PTSD from December 12, 1997, the 
effective date of the award of service connection for that 
disability.  The Board finds that since the effective date of 
the grant of service connection, the veteran's psychiatric 
symptoms have more nearly approximated the criteria for the 
100 percent rating -- that is, his symptoms are indicative of 
occupational and social impairment with deficiencies in most 
areas.  

The medical evidence of record indicates that, since the 
initial date of his claim for service connection, the medical 
records show that the veteran has complained of recurring 
nightmares, intrusive thoughts, depression, difficulty 
sleeping, startled response, outbursts of anger, and 
difficulty maintaining employment.  Significantly, the Board 
notes that, the referral PTSD questionnaire form was 
completed by a VA psychologist in December 1997, indicating 
that he had been following the veteran for the last three 
weeks.  The psychologist noted that the veteran carried a 
diagnosis of alcohol dependence and PTSD; he reported a 
global assessment of functioning (GAF) score of 21.  In this 
regard, the Board notes that according to DSM-IV, a GAF score 
of 21 reflects behavior that is influenced by delusions or 
hallucinations, or an inability to function in almost all 
areas.  It is noteworthy that the psychologist further noted 
that the veteran was homeless and unemployed.  

While subsequent treatment records show periods of slight 
improvement in symptoms with medication and therapy, VA 
treatment reports, dated from December 1997 through May 1998, 
show that the veteran continued to experience ongoing 
problems with his PTSD symptoms, with associated problems of 
substance abuse.  A March 1998 VA progress note reported 
complaints of intrusive thoughts, intimacy problems, crowd 
avoidance, increased startle response, nightmares and 
anxiety.  The diagnosis was PTSD, and alcohol dependence in 
partial remission; a GAF score of 45 was assigned.  The 
veteran was admitted to a VA hospital in May 1998, where he 
completed a six-week PTSD rehabilitation program; at 
discharge, he was given a diagnosis of PTSD, and assigned a 
GAF score of 40.  At that time, the attending physician 
stated that although the veteran participated actively in the 
program, his condition of PTSD was considered chronic and 
severe in nature, and he will require long term follow up 
care throughout his life span.  

A review of clinical findings, including VA examination 
reports, dated from October 1998 through April 2000, the 
veteran has reported and manifested similar symptoms 
throughout, despite medication and therapy.  The record does 
not show any drastic change or improvement in the veteran's 
PTSD symptoms from the date of his initial claim.  The 
records further indicate that the veteran stopped working in 
November 1996.  While he was placed in a comprehensive work 
therapy program, it was noted that the veteran had missed 100 
days during his time in the program from February 1998 
through March 2000.  The veteran's supervisor reported that 
he was absent from work approximately 100 days while assigned 
to the CWT program due to his PTSD symptoms.  The supervisor 
described the veteran as anxious and easily startled by loud 
and unexpected noises.  He noted that the veteran avoided 
crowds, and often went outside the building to be alone; he 
also noted that the veteran was suspicious of authority 
figures.  

In view of the foregoing, and affording the veteran the 
benefit of the doubt, the Board finds the clinical 
documentation of record is sufficient to establish that the 
manifestations of the veteran's service-connected PTSD were 
of such severity as to produce total industrial 
inadaptability as of December 12, 1997.  Thus, the criteria 
for an initial 100 percent rating for PTSD have been met.  

Analysis:  Entitlement to an effective date earlier than 
March 18, 2000, for award of a TDIU.  Under 38 C.F.R. 
§ 4.16(a), TDIU may be assigned where the schedular rating is 
less than total, when the disabled person is, in the judgment 
of the rating agency, unable to follow a substantially 
gainful occupation as a result of service-connected 
disability.  As the Board has granted a 100 percent schedular 
rating for PTSD from the date of his original claim, the 
veteran is not eligible for TDIU during that period.  Hence, 
that claim must be dismissed as moot.  See Green v. West, 11 
Vet. App. 472, 476 (1998), (citing Vettese v. Brown, 7 Vet. 
App. 31, 34-35 (1994)); VAOPGCPREC 6-99, 64 Fed. Reg. 52375 
(1999); see also Morris v. Principi, 239 F.3d 1292, 1296 
(Fed. Cir. 2001).  

Further, in VA O.G.C. Prec. Op. No. 6-99, VA's General 
Counsel held that a claim for TDIU may not be considered when 
a schedular 100-percent rating is already in effect.  No 
additional monetary benefit would be available in the 
hypothetical case of a veteran having one service-connected 
disability rated 100-percent disabling under the rating 
schedule and another, separate disability rated totally 
disabling due to individual unemployability under 38 C.F.R. § 
4.16(a). Id; see also Bowling v. Principi, 15 Vet. App. 1 
(2001); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  
Thus, the appeal regarding the TDIU issue must be dismissed.  


The Veterans Claims Assistance Act of 2000 (VCAA).  The 
Veterans Claims Assistance Act of 2000 (VCAA) is applicable 
to this claim.  This new law redefines VA's obligations 
insofar as properly notifying and assisting veterans in 
developing their claims.  Inasmuch as the Board is granting 
the veteran's claim for a 100 percent rating for PTSD 
effective as of the date of receipt of his claim in 1997, 
there is no need to discuss VA's compliance with the VCAA.


ORDER

An initial 100 percent rating for PTSD from December 12, 
1997, is granted, subject to the laws and regulations 
governing the payment of monetary benefits.  

The claim of entitlement to an award of TDIU for the period 
prior to March 18, 2000, is dismissed as moot.



	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


